The Honorable Chief Justice and Justices of the Supreme Court of the State of Florida.
Gentlemen:
Chapter 19280, Laws of Florida, Acts of 1939, -fixes the appropriation for the Supreme Court salaries at $73,660.00. At the last general election, on November 5, 1940, the *376people of the State of Florida adopted an amendment to Sections 2 and 4 of Article V of the Constitution. Section 2 of this amendment provided, “the Supreme Court shall consist of seven Justices and the term of office of each Justice shall be six years. No term of any incumbent shall be affected by this amendment.” (C) of the same Section provided, “in the event of the ratification of this amendment, it shall thereupon be the duty of the then Governor to appoint one additional Justice of the Supreme Court and he shall hold office from the date of his appointment until Tuesday after the first Monday in January, 1943 . . .”
In accordance with the last quoted provision of said amendment, I did appoint the Honorable Alto Adams as a Justice of the Supreme Court of Florida, and his commission was issued to him under date of November 25, 1940. He has made requisition in accordance with' law upon the Comptroller of the State of Florida, for the payment of his salary from the date of his appointment tó and including the thirtieth day of November. If this requisition is honored and warrant issued, and subsequent requisitions are made and warrants issued, and should the amounts of said warrants be charged to the Supreme Court’s appropriation in accordance with the Chapter above referred to, the appropriation for salaries to the Supreme Court will be, at the end of the fiscal year, overdrawn in the amount of said warrants issued as hereinabove set forth. This will also be true as to any amounts paid to a secretary for the said Honorable Alto Adams Justice of the Supreme Court of Florida, for the reason that if all salaries are paid to the members of the Supreme Court and their employees, as per their budget, the total amount that will have been paid out at the end of the fiscal year will be $73,659.84.
It is, therefore, apparent that the present appropriation for the Supreme Court is not sufficient to pay the amounts *377called for by the present budget of the Supreme Court of Florida, and the salary of the Honorable Alto Adams, Justice of the Supreme Court of Florida, and any secretary that may serve him.
I am willing and anxious to sign a warrant for the amount requisitioned by the said Honorable Alto Adams, Justice of the Supreme Court of Florida, and any subsequent warrants issued upon requisitions from said Justice, together with any warrant that may be presented for the salary of this secretary, provided I can do so under the law.
I request, by authority vested in me as Governor of the State of Florida, by Section 13, Article IV of the Constitution of the State of Florida, that you fender to me your opinion in writing, as provided therein, as to whether or not it is my executive duty under Section 24 of Article IV and Section 4 of Article IX, of the Constitution of the State, of Florida, to countersign any warrants drawn by the Comptroller of the State of Florida, to the order of the Honorable Alto Adams, Justice of the Supreme Court of Florida, and any warrants drawn by the Comptroller to the order of the secretary to the Honorable Alto Adams, Justice of the Supreme Court of Florida, and any and all other expenses that may be incurred by the said Honorable Alto Adams, Justice of the Supreme Court of Florida, as such Justice, and if such- warrants are drawn and presented to me, to what appropriation, or how, shall they be charged.
Respectfully submitted,
Fred P. Cone,
Governor.
Honorable Fred P. Cone, Governor,
Tallahassee, Florida.
Sir:
We have your letter of December 13, in which you direct *378the attention of the Justices of this Court to the fact- that Chapter 19280, Acts of 1939 (General Appropriation Act) appropriates the sum of $73,660.00 for salaries of the Supreme Court Justices and attaches. You also direct, our attention to the fact that on November 5, 1940, the people of Florida approved an amendment to Sections Two and Four of Article Five of the Constitution whereby the Supreme Court shall consist of seven Justices and that by virtue of the authority vested in you as Governor, you have appointed Honorable Alto Adams to be a Justice of the Supreme Court, his commission being dated November 25, 1940. You say that' the budget and appropriation for the Supreme Court is not sufficient to pay the salary of Honorable Alto Adams or his secretary, no such accounts having been in contemplation when the General Appropriation Bill was passed.
Under the authority of Section Thirteen, Article Four, of the Constitution, you request the opinion of this Court as to whether or not it is your duty under Section 24 of Article Four and Section Four of Article Nine of the Constitution to countersign any warrants drawn by the Comptroller of the State of Florida for the salary of Honorable Alto Adams as Justice of the Supreme Court or his secretary and if drawn, what fund or appropriation should they be drawn 'against.
You are advised that Chapter 19262, Acts of 1939, fixes the salary of Justices of the Supreme Court at $7,500 per year and makes a continuing appropriation from any funds in the State Treasury not otherwise appropriated, for their payment. The salary of Honorable Alto Adams should be paid under authority of this Act and you would be authorized to countersign any warrant for that purpose. The Legislature which submitted the amendment for a *379seventh Justice, recently approved, passed the latter Act and must have had a seventh Justice in contemplation.
In regard to the compensation for a secretary to Judge Adams, we are of the opinion that it may be legally paid from the Contingent Appropriation for the Supreme Court up to July 1, 1941, when that appropriation expires. It is a contingency that the adoption of the amendment for a seventh Justice created and the people must have had it in mind when they approved that amendment, as they made it effective when approved. You would therefore be authorized to countersign any warrant drawn against the Contingent Fund of this Court for payment of the salary of the secretary of Honorable Alto Adams as Justice of the Supreme Court up to July 1, 1941.
Sincerely yours,
Glenn Terrell,
J. B. Whitfield,
Armstead Brown,
Rivers Buford,
R. H. Chapman,
Elwyn Thomas.